DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6, 8-11 and 16-20 are pending
Claims 2, 3, 5, 7 and 12-15 are now cancelled
Claims 16-20 are newClaims 1, 4, 6 and 8-11 are currently amended
Claims 1, 4, 6, 8-11 and 16-20 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stas et al. (US 4,595,577) (hereinafter “Stas”) in view of Ryther et al. (WO 2014/182561 A1) (hereinafter “Ryther”).

Regarding Claim 1:
Stas teaches a method for treating a wastewater and/or a wastewater sludge stream comprising dissolved sulfides (see col. 1 lines 8-12 – “process for the treatment of waste water and gases…”) (see col. 2 lines 4-9 – “The process of the present invention is particularly applicable to effluents containing dialkyl disulphides…The process can also be applied to the treatment of effluents also containing other organic sulphur compounds”), said method comprising:
adding a treating chemical comprising performic acid to the wastewater and/or the wastewater sludge stream as an odor controlling agent and/or corrosion controlling percarboxylic acids such as performic acid, peracetic acid…”) (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”) (see col. 2 lines 51-65 – “The amount of peroxide compounds to be used can vary within wide limits…such that the ratio of the amount of peroxide compound…to the amount of dialkyl disulphides…is more than 0.2 and preferably more than 0.5 (expressed in mol equivalents)”) (see Table 1).
Stas does not explicitly teach measuring a concentration of the dissolved sulfides in the wastewater or wastewater sludge stream, wherein the active concentration of the performic acid is at least 8% calculated as weight to volume of the treating chemical, and adjusting the amount of the treating chemical based on the concentration of the dissolved sulfides measured, wherein said treating chemical is added to at least one process location selected from any location along a wastewater collection system, a headworks of a wastewater treatment plant, an influent of the wastewater treatment plant and/or the wastewater treatment plant solids applications or a piping leading to or from any of the wastewater treatment solids applications, as recited in amended, independent claim 1.
Regarding the limitation “wherein the active concentration of the performic acid is at least 8% calculated as weight to volume of the treating chemical”, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Stas to use and add perfomic acid having an active concentration of at least 8% to the wastewater and/or wastewater sludge to further reduce odors and corrosion (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”).
Ryther teaches a similar method for treating wastewater including a step of measuring a concentration of dissolved sulfides and adjusting a treating chemical based on the measurement result (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
Stas and Ryther are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system and method of Stas to include a step of measuring a concentration of a component and adjusting an addition of a treating chemical based on the measurement result, as taught by Ryther, to further control a dosage of the treating chemical and provide a purified product stream (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).

Regarding Claim 4:
The combination of Stas in view of Ryther teaches the method according to claim 1, wherein Stas further teaches using various amounts of peroxide compounds (i.e., in concentrations) to treat the wastewater and/or the wastewater sludge (see Stas col. 2 lines 51-65 – “The amount of peroxide compounds to be used can vary within wide limits…such that the ratio of the amount of peroxide compound…to the amount of dialkyl disulphides…is more than 0.2 and preferably more than 0.5 (expressed in mol equivalents)”) (see Stas Table 1), but does not specifically teach wherein an active concentration of the performic acid is at least 9%, calculated as weight to volume of the treating chemical.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Stas to use and add perfomic acid having an active concentration of at least 9% to the wastewater and/or wastewater sludge to further reduce odors and corrosion (see Stas col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”).

Regarding Claim 6:
The combination of Stas in view of Ryther teaches the method according to claim 1, wherein Stas further teaches a wastewater or a wastewater sludge stream is a stream in municipal wastewater collection or treatment application, municipal sludge collection or treatment application or treatment of waste water and gases…”) (see Stas col. 3 lines 24-61 – “Various operating techniques and various apparatuses…can be used for carrying out the process according to the invention…applied to the treatment of urban effluents…petrochemical…”).

Regarding Claim 8:
The combination of Stas in view of Ryther teaches the method according to claim 7, wherein Ryther further teaches the concentration of dissolved sulfides in the wastewater or the wastewater sludge stream is measured at a point, to which, the wastewater or the wastewater sludge stream is flowed after the addition of the treating chemical (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
Stas and Ryther are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system and method of Stas to include a step of measuring a concentration of a component and adjusting an addition of a treating chemical based on the measurement result, as taught by Ryther, to further control a dosage of the treating chemical and provide a purified product stream (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).

Regarding Claim 9:
The combination of Stas in view of Ryther teaches the method according to claim 7, wherein Ryther further teaches modifying a rate of the addition of the treating chemical to the wastewater or the wastewater sludge stream based on the measurement of the concentration of dissolved sulfides (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
Stas and Ryther are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system and method of Stas to include a step of measuring a concentration of a component and adjusting an addition of a treating chemical based on the measurement result, as taught by Ryther, to further control a dosage of the treating chemical and provide a purified product stream (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
Regarding Claim 10:
The combination of Stas in view of Ryther teaches the method according to claim 1, wherein Stas further teaches the treating chemical is added continuously to a wastewater or a wastewater sludge stream in at least one process location (see Stas col. 2 lines 30-40 – “Various types of peroxide compounds can be used as oxidizing agents…percarboxylic acids such as performic acid, peracetic acid…”) (see Stas col. 3 lines 24-34 – “Various operating techniques and various apparatuses...introducing the peroxide compound and the catalyst conjointly or separately…”).

Regarding Claim 11:
The combination of Stas in view of Ryther teaches the method according to claim 1, wherein Ryther further teaches a similar method for treating wastewater including a step of measuring a concentration of dissolved sulfides and adjusting a treating chemical based on the measurement result (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
Stas and Ryther are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system and method of Stas to include a step of measuring a concentration of a component and adjusting an addition of a treating chemical based on the measurement result, as taught by Ryther, to further control a dosage of the treating chemical and provide a purified product stream (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).

Regarding Claim 16:
The combination of Stas in view of Ryther teaches the method according to claim 4.  Regarding the limitation “wherein the active concentration of the performic acid is at least 10% calculated as weight to volume of the treating chemical”, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Stas to use and add perfomic acid having an active concentration of at least 10% to the wastewater and/or wastewater sludge to further reduce odors and corrosion (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”).

Regarding Claim 17:
The combination of Stas in view of Ryther teaches the method according to claim 1.  Regarding the limitation “wherein the active concentration of the performic acid is in a range of 8-14% calculated as weight to volume of the treating chemical”, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Stas to use and add perfomic acid having an active concentration in a range of 8-14% to the wastewater and/or wastewater sludge to further reduce odors and corrosion (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”).

Regarding Claim 18:
The combination of Stas in view of Ryther teaches the method according to claim 17.  Regarding the limitation “wherein the active concentration of the performic acid is at least 10% calculated as weight to volume of the treating chemical”, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Stas to use and add perfomic acid having an active concentration of at least 10% to the wastewater and/or wastewater sludge to further reduce odors and corrosion (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”).

Regarding Claim 19:
The combination of Stas in view of Ryther teaches the method according to claim 11, wherein Stas further teaches the treating chemical is added into the wastewater or the wastewater sludge stream, so as to, bring the level of the dissolved sulfides, in particular H2S to less than 2 ppm in the wastewater or the wastewater sludge stream (see Stas col. 2 lines 30-40 – “Various types of peroxide compounds can be used as oxidizing agents…percarboxylic acids such as performic acid, peracetic acid…”) (see Stas col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”) (see Stas col. 2 lines 51-65 – “The amount of peroxide compounds to be used can vary within wide limits…such that the ratio of the amount of peroxide compound…to the amount of dialkyl disulphides…is more than 0.2 and preferably more than 0.5 (expressed in mol equivalents)”) (see Stas Table 1).

Regarding Claim 20:
The combination of Stas in view of Ryther teaches the method according to claim 19, wherein Stas further teaches the treating chemical is added into the wastewater or the wastewater sludge stream, so as to, bring the level of the dissolved sulfides, in particular H2S to less than 1 ppm in the wastewater or the wastewater sludge stream (see Stas col. 2 lines 30-40 – “Various types of peroxide compounds can be used as oxidizing agents…percarboxylic acids such as performic acid, peracetic acid…”) (see Stas col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”) (see Stas col. 2 lines 51-65 – “The amount of peroxide compounds to be used can vary within wide limits…such that the ratio of the amount of peroxide compound…to the amount of dialkyl disulphides…is more than 0.2 and preferably more than 0.5 (expressed in mol equivalents)”) (see Stas Table 1).


Other Reference Considered
Brewster Allison (WO 2016/100700) teaches a similar method for treating wastewater.


Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but focus on amended claims and new claims 16-20, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 1 has been considered and is now withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773